DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0213743) in view of Carim (Carim et al., “The Evolution of Si/SiO2 Interface Roughness,” J. Electrochem. Soc. 134 741, 1987).
Regarding claim 11, Pan discloses a vertical transistor substrate comprising: a silicon substrate (Fig 2B, numeral 102) ([0018]); and a three-dimensional structure on a surface layer of the silicon substrate, the three-dimensional structure having a core mainly consisting of Si that is continuous from the silicon substrate (Fig 2B, numeral 102) ([0018]); and a film of SiO2 (Fig.2B, numeral 112) ([0022]) that covers a surface of the core (106).
Pan does not explicitly disclose a height difference of projections and recesses
having a period of 10 nm or smaller on a first surface of an interface between the film and the core along a thickness direction of the silicon substrate, the first surface being a 110-lattice face of Si in the core, a height difference in the projections and recess being is 1.5 nm or smaller.
Pan however discloses forming a silicon oxide film for the purpose of electrical insulation ([0022]).  And Carim discloses silicon/ silicon oxide interface having a small interface roughness (Fig.1) on a first surface of an interface between the film and the core along a thickness direction of the silicon substrate, the first surface being a 110-lattice face of Si in the core (page 742, column 1, paragraph 2), a height difference in the projections and recess being is 1.5 nm or smaller (page 742, column 2, ”Results”).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention  was filed to modify Pan with Carim to have a height difference of projections and recesses having a period of 10 nm or smaller on a first surface of an interface between the film and the core along a thickness direction of the silicon substrate, the first surface being a 110-lattice face of Si in the core a height difference in the projections and recess being is 1.5 nm or smaller for the purpose of fabrication silicon oxide film with improved properties (page 741, column 2, paragraph 2).
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Pan in view of Carim does not disclose the limitaiton of claim 1 such as “"projections and recesses having a period of 10 nm or smaller on a first surface of an interface between the film and the core along a thickness direction of the silicon substrate, the first surface being a 110-lattice face of Si in the core, a height difference of the projections and recesses being 1.5 nm or smaller,” as recited in claim 11 are not persuasive because of the following reasons.  First, Pan discloses that the three-dimensional structure having a core mainly consisting of Si that is continuous from the silicon substrate (Fig 2B, numeral 102) ([0018]); and a film of SiO2 (Fig.2B, numeral 112) ([0022]) that covers a surface of the core (106). Second, Pan discloses in interface between the film (Fig.2B, numerals 112) and the core (102) along a thickness direction of the silicon substrate (102).   Third, Carim discloses that the samples are viewed along a <110> direction (page 742, column 1, paragraph 2). And the face perpendicular to <110> direction is (110) face and thus, Carim discloses that (110) face is viewed. Moreover, Carim discloses a height difference in the projections and recess being is 1.5 nm or smaller (page 742, column 2,”Results”). It would have been therefore obvious to one of ordinary skill in the art at the time the invention  was filed to modify Pan with Carim to have a height difference of projections and recesses having a period of 10 nm or smaller on a first surface of an interface between the film and the core along a thickness direction of the silicon substrate, the first surface being a 110-lattice face of Si in the core a height difference in the projections and recess being is 1.5 nm or smaller for the purpose of fabrication silicon oxide film with improved properties (page 741, column 2, paragraph 2).

Examiner also would like to note that Applicant’s interpretation of Fig. 2C (Remarks, page 3) does not have support in the Specification because in the Applicant’s Specification the surface (12a) is not labeled as (110) face.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891